Citation Nr: 0906438	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for 
olecranon spur, right elbow.

2.  Entitlement to an initial compensable rating for 
olecranon spur, left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
	INTRODUCTION

The Veteran served on active duty from January 1984 to June 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran appealed the Board's February 2008 decision 
denying the Veteran's claim to an initial compensable rating 
for bilateral olecranon spur of the elbow to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2008, the Veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion to Vacate BVA Decision, to Remand and to 
Stay Further Proceedings (Joint Motion).  In an October 2008 
Order, the Court granted the motion, vacated the portion of 
the Board's February 2008 decision that denied entitlement to 
an initial compensable rating for bilateral olecranon spur of 
the elbow, and remanded the matter to the Board for action 
consistent with the Joint Motion.  The remaining portion of 
the Board's decision was left intact.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2008 Joint Motion, the parties agreed that the 
Board did not adequately address whether a compensable rating 
is warranted for the Veteran's service-connected bilateral 
olecranon spurs of the elbow under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings warrants 
a 10 percent disability rating for each major joint or group 
of minor joints affected by limitation of motion.  X-rays 
taken in conjunction with the June 2005 VA examination showed 
minimal olecranon spurs.  The parties noted that olecranon 
spurs are defined as an abnormal process of bone at the 
insertion of the triceps muscle.   DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1783 (31st ed. 2007).  Diagnostic symptoms 
of degenerative arthritis include 'the formation of 
osteophytes" and "joint space narrowing and osteophytes 
(bone spurs) are characteristic of degenerative changes in 
the joints." VA ADJUDICATION PROCEDURE MANUAL REWRITE, M21-
1MR, Part III, Subpart iv, Chapter 4, Sectional A,  5(b) and 
STEDMAN'S MEDICAL DICTIONARY FOR THE HEALTH PROFESSIONS AND 
NURSING 1129 (6th ed. 2008).  Accordingly, the remand states 
that the Board must determined whether the x-ray findings of 
olecranon spurs constitute arthritis warranting a compensable 
rating for the Veteran's bilateral elbow disabilities.  As 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, the Board concludes that a VA medical 
opinion is necessary to determine whether the Veteran's x-
rays indicate that Veteran has degenerative arthritis.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide a VA opinion by 
an appropriate medical specialist to 
ascertain whether the x-rays taken in 
conjunction with the June 2005 VA 
examination, which showed minimal 
olecranon spurs, constitute arthritis.  
If the x-rays from the June 2005 VA 
examination are not available, please 
provide the Veteran with an examination 
including an x-ray of his right and 
left elbow and have the examiner 
provide an opinion as to whether the x-
ray shows that the Veteran has 
"arthritis."  Please send the claims 
folder to the examiner for review in 
conjunction with the opinion and/or 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to initial 
compensable ratings for olecranon spurs 
of the left and right elbows, based on 
a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




